     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 1 of 6



 1   E. LEIF REID, Nevada Bar No. 5750           JOSEPH M. ALIOTO, PRO HAC VICE
     KRISTEN L. MARTINI, Nevada Bar No. 11272    JAMIE L. MILLER, PRO HAC VICE
 2   MARLA J. HUDGENS, Nevada Bar No. 11098      ALIOTO LAW FIRM
     NICOLE SCOTT, Nevada Bar No. 13757          One Sansome Street, 35th Floor
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP          San Francisco, CA 94104
     One East Liberty Street, Suite 300          Tel: 415.434.8900
 4   Reno, NV 89501-2128                         Fax: 415.434.9200
     Tel: 775.823.2900                           Email: jmalioto@aliotolaw.com
 5   Fax: 775.823.2929                                  jmiller@aliotolaw.com
     Email: lreid@lrrc.com
 6           kmartini@lrrc.com
             mhudgens@lrrc.com
 7           nscott@lrrc.com
 8
     JAMES J. PISANELLI, Nevada Bar No. 4027
 9   TODD L. BICE, Nevada Bar No. 4534
     JORDAN T. SMITH, Nevada Bar No. 12097
10   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
11   Las Vegas, Nevada 89101
     Telephone: 702.214.2100
12   Email: JJP@pisanellibice.com
            TLB@pisanellibice.com
13          JTS@pisanellibice.com
14   Attorneys for Plaintiff
15                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
16
     LAS VEGAS SUN, INC., a Nevada             Case No. 2:19-CV-01667-GMN-BNW
17   corporation,
18            Plaintiff,
                                               PLAINTIFF’S MOTION FOR LEAVE
19
     v.                                        TO FILE DOCUMENTS UNDER SEAL
20                                             [EXHIBITS 3, 4, 7, AND 8 TO REPLY
     SHELDON ADELSON, an individual and as IN SUPPORT OF PLAINTIFF’S
21   the alter ego of News+Media Capital Group MOTION TO COMPEL (ECF NO. 135)]
     LLC and as the alter ego of Las Vegas     AND REFERENCES THERETO]
22   Review Journal, Inc.; PATRICK DUMONT,
     an individual; NEWS+MEDIA CAPITAL
23   GROUP LLC, a Delaware limited liability
24   company; LAS VEGAS REVIEW-
     JOURNAL, INC., a Delaware corporation;
25   and DOES, I-X, inclusive,

26            Defendants.
27

28


     112414016.1
     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 2 of 6



 1            Pursuant to LR IA 10-5 of the Local Rules of Practice for the United States District
 2   Court of Nevada, Plaintiff Las Vegas Sun, Inc. (“Sun”), by and through its counsel of
 3   record, the law firms of Lewis Roca Rothgerber Christie LLP, Pisanelli Bice PLLC, and
 4   the Alioto Law Firm, hereby requests leave to file under seal Exhibit Nos. 3, 4, 7, and 8, in
 5   support of the contemporaneously filed Reply in support of Plaintiff’s Motion to Compel
 6   [ECF No. 135] (“Reply”), and portions of the Reply, which reference, discuss, and cite to
 7   the documents contained in these Exhibits. Exhibit No. 3 contains communications the
 8   Defendants designated as confidential in a previous related proceeding, which the Sun
 9   reproduced in the instant litigation; Exhibit No. 4 contains briefings and orders from the
10   previous related proceeding; Exhibit No. 7 contains communications the Defendants
11   designated as confidential; and Exhibit No. 8 contains information designated confidential
12   under a release and settlement agreement. The Motion is based upon the following
13   Memorandum of Points and Authorities.
14            DATED this 29th day of September, 2020.
15                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
16                                             By: /s/ E. Leif Reid
                                                   E. Leif Reid, Bar No. 5750
17
                                                   Kristen L. Martini, Bar No. 11272
18                                                 Marla J. Hudgens, Bar No. 11098
                                                   Nicole Scott, Bar No. 13757
19                                                 One East Liberty Street, Suite 300
                                                   Reno, NV 89501-2128
20
                                                    PISANELLI BICE PLLC
21                                                  James J. Pisanelli, Bar No. 4027
                                                    Todd L. Bice, Bar No. 4534
22                                                  Jordan T. Smith, Bar No. 12097
                                                    400 South 7th Street, Suite 300
23                                                  Las Vegas, Nevada 89101
24                                                  ALIOTO LAW FIRM
                                                    Joseph M. Alioto, Pro Hac Vice
25                                                  Jamie L. Miller, Pro Hac Vice
                                                    One Sansome Street, 35th Floor
26                                                  San Francisco, CA 94104
27                                                  Attorneys for Plaintiffs
28
                                                 -2-

     112414016.1
     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 3 of 6



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2             Contemporaneous with this Motion for Leave to File Documents Under Seal
 3   (“Motion”), the Sun filed its Reply in support of Plaintiff’s Motion to Compel [ECF No.
 4   135] (“Reply”) with Exhibits. Exhibit Nos. 3 and 4 attached to the Reply contain
 5   communications and other records that were either designated as confidential by the RJ1 in
 6   the prior American Arbitration Association proceeding between the same parties, No. 01-
 7   18-0000-7567, or were part of the proceeding (“2019 AAA Proceeding”). All documents
 8   produced during the 2019 AAA Proceeding were exchanged subject to an all-encompassing
 9   confidentiality agreement of the parties, and all records, transcripts, briefing, and orders are
10   subject to a blanket confidentiality designation. The Sun re-produced certain of these
11   documents in the instant litigation, and therefore designated them as confidential. While the
12   Sun does not believe that the communication and other documents contained in the Reply
13   and/or its exhibits are confidential in nature, it nevertheless files portions of its Reply and
14   Exhibit Nos. 3, 4, 7, and 8 under seal, with the communication at issue redacted from the
15   Reply and Exhibit No. 3, pursuant to the parties’ Stipulated Protective Order. Exhibit No. 7
16   contains a document produced by Defendants in the instant case that Defendants have
17   designated confidential. Exhibit No. 8 contains documents derived from a 2016 arbitration
18   proceeding that resulted in a Settlement Agreement and Release dated December 13, 2016
19   (“Settlement Agreement”) between the following parties: (Plaintiff) Las Vegas Sun, Inc.,
20   Stephens Media LLC, (Defendant) News+Media Capital Group LLC, (Defendant) Las
21   Vegas Review Journal, Inc., DB Acquisition, Inc., and New Media Investment Group, Inc.
22   This Exhibit was designated confidential pursuant to the Settlement Agreement.
23             “A ‘good cause’ showing under Rule 26(c) will suffice to keep sealed records
24   attached to non-dispositive motions” such as discovery motions. Kamakana v. City & Cty.
25   of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (citation omitted). Under the “good cause”
26   standard, district courts have “broad latitude to grant protective orders to prevent disclosure
27
     1
         Defendants are collectively referred to as the “RJ.”
28
                                                  -3-

     112414016.1
     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 4 of 6



 1   of materials for many types of information, including, but not limited to, trade secrets or
 2   other confidential research, development, or commercial information.” Phillips v.
 3   GMC, 307 F.3d 1206, 1212 (9th Cir. 2002).
 4            In the present case, the information sought to be protected includes Exhibit Nos. 3,
 5   4, 7, and 8. Exhibit 3 contains a communication produced by the RJ in the 2019 AAA
 6   Proceeding described above. Exhibit 4 contains the parties’ briefing and a discovery order
 7   from the same proceeding. Exhibit 7 are communications produced by the RJ that it
 8   designated confidential in the instant lawsuit.
 9            Exhibit 8 transcript testimony from the 2016 arbitration between the Sun and non-
10   parties to this lawsuit. Those proceedings ultimately resulted in a confidential settlement
11   and release, and the above-referenced Settlement Agreement.2
12            The documents therefore are entitled to confidentiality protection and the Sun
13   requests that the Court seal the following:
14            1.     Exhibit 3: the image of an RJ communication that was produced during the
15   2019 arbitration and where the RJ designated the communication confidential;
16            2.     Exhibit 4: briefings and an order from the 2019 AAA proceeding;
17            3.     Exhibit 7: communications produced by the RJ in the instant litigation that
18   the RJ has designated as confidential;
19            3.     Exhibit 8: arbitration hearing transcript excerpts from the 2016 arbitration
20   discussing Mr. Hinueber’s employment status.
21            Good cause for sealing Exhibit Nos. 3 and 4 exists because of non-movant, the RJ’s,
22   designation of the communication as confidential during the 2019 AAA proceeding and
23   documents related thereto, and because the court has not yet ruled on the appropriateness of
24   these confidentiality designations.3 Exhibit 7 contains documents designated by the RJ in
25   the instant case as confidential. And as Exhibit 8 was designated confidential as part of the
26   2
       Pursuant to the Settlement Agreement, the admitted exhibits, testimony, and any pleadings
     were to remain confidential.
27   3
       The Court set a hearing for October 6th to resolve issues surrounding the Stipulated
     Protective Order.
28
                                                   -4-

     112414016.1
     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 5 of 6



 1   2016 arbitration and ultimate Settlement Agreement, the Sun has filed this document under
 2   seal. The Sun has also redacted the referenced portions to the Exhibits within the Reply.
 3            DATED this 29th day of September, 2020.
 4                                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
                                             By: /s/ E. Leif Reid
 6                                               E. Leif Reid, Bar No. 5750
 7                                               Kristen L. Martini, Bar No. 11272
                                                 Marla J. Hudgens, Bar No. 11098
 8                                               Nicole Scott, Bar No. 13757
                                                 One East Liberty Street, Suite 300
 9                                               Reno, NV 89501-2128
10                                                PISANELLI BICE PLLC
                                                  James J. Pisanelli, Bar No. 4027
11                                                Todd L. Bice, Bar No. 4534
                                                  Jordan T. Smith, Bar No. 12097
12                                                400 South 7th Street, Suite 300
                                                  Las Vegas, Nevada 89101
13
                                                  ALIOTO LAW FIRM
14                                                Joseph M. Alioto, Pro Hac Vice
                                                  Jamie L. Miller, Pro Hac Vice
15                                                One Sansome Street, 35th Floor
                                                  San Francisco, CA 94104
16
                                                  Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
                                               -5-

     112414016.1
     Case 2:19-cv-01667-GMN-VCF Document 158 Filed 09/29/20 Page 6 of 6



 1                                 CERTIFICATE OF SERVICE
 2            Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of
 3   Lewis Roca Rothgerber Christie LLP, and that on this date, I caused the foregoing
 4   PLAINTIFF’S MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
 5   [EXHIBITS 3, 4, 7, AND 8 TO REPLY IN SUPPORT OF PLAINTIFF’S MOTION
 6   TO COMPEL (ECF NO. 135) AND REFERENCES THERETO] to be served by
 7   electronically filing the foregoing with the CM/ECF electronic filing system, which will send
 8   notice of electronic filing to the following:
 9                    J. Randall Jones, Esq.
                      Michael J. Gayan, Esq.
10
                      Mona Kaveh, Esq.
11                    KEMP JONES LLP
                      3800 Howard Hughes Parkway, 17th Floor
12                    Las Vegas, Nevada 89169
13                    Richard L. Stone, Esq.
14                    Amy M. Gallegos, Esq.
                      David R. Singer, Esq.
15                    JENNER & BLOCK LLP
                      633 West 5th Street, Suite 3600
16                    Los Angeles, California 90071
17            DATED this 29th day of September, 2020.

18                                                /s/ Jessica Helm
                                           An Employee of Lewis Roca Rothgerber Christie LLP
19

20

21

22

23

24

25

26

27

28
                                                 -6-

     112414016.1
